11/12/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 20-0107



                             No. DA 20-0107


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

MICHAEL ALLEN ZEIMER,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 18, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                               James Jeremiah Shea
                                                         Justice, Montana Supreme Court
                                                                November 12 2020